DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 12 is indefinite because it is not clear what structure is required by the recitation of the intended use recited by the claim. It is also not clear what is referenced as “operating in a mobile state”. Is any essential structure to enable the referenced “operating” missing from the claim?
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claims 16-17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 16 and 17 depend on the canceled claim 13. Thereby the referenced claims are in improper dependent form for failing to further limit the subject matter of the claim upon which it depends, and for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claims 16 and 17 are not further treated on the merits.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12, 14, and 18-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eineren et al (US 2015/018592) in view of DE 10225151 or Villa-Real (US 2017/0259788).
Eineren et al teach a device and a method.
The device comprises supply element, channel systems with opening, junctions and nozzles as claimed. The supply element has a hollow inner area. The channel assemblies are disclosed as having circular. The device is disclosed as creating desired flow patterns, including a circular pattern. Eineren et al teach inclination angles as claimed. Eineren et al teach device with multiple channel assemblies. The device is disclosed as suitable to be mounted on a camera. The device also disclosed as comprising two supply elements arranged on the top of each other, which can be operated as desired. The device is also disclosed as comprising multiple supply elements designed as a common element. The system comprises a camera and the device, with the device mounted on the camera lens. Eineren et al also teach a holder as claimed. The holder comprises a holding structure and the device. Eineren et al also teach a method. The method comprises application of compressed air or liquid for cleaning. The method is disclosed as conducted in response to determining a degree of contamination been high.

As to the limitations requiring one element to provide a clockwise rotating vortex and the other element to provide an anti-clockwise rotating vortex.
First, it appears that the vortexes with clockwise and anticlockwise rotation are shown by Eineren et al at least at Figures 1a, 1b, 8. Further, Eineren et al teach that any desired pattern of the flow can be used. See at least [0069], [0120-122], [0124].
Further, the use of vortexes with clockwise and anticlockwise rotation is known from DE 10225151. See at least Figure 7.
Further, Villa-Real teaches that it was known to use nozzles which can change orientation from left to right to enhance cleaning. See at least Figures 16-24, 26-27 and the related description.
It would have been obvious to an ordinary artisan at the time the invention was filed to utilize vortexes shown Eineren et al at the adjacent supply elements since such vortexes are disclosed by Eineren et al.
It would have been also obvious to an ordinary artisan at the time the invention was filed to utilize the arrangement shown on Figure 7 of DE 10225151 in the device of Eineren et al in order to enhance cleaning and prevent spillage/spreading of the cleaning agents and contamination as suggested by DE 10225151. Such modification would obviously result in the supply elements providing vortexes as claimed.
It would have been also obvious to an ordinary artisan at the time the invention was filed to utilize the movable nozzles of Villa-Real in the device of Eineren et al in order to 

As to claims 12 and 23-24:
Eineren et al do not specifically teach providing negative pressure.
However, providing negative pressure in cleaning devices, methods to enhance cleaning and to prevent spillage or spreading of the used fluids and contamination in addition to application of pressurized fluids for cleaning was known in the art as evidenced by DE 10225151 and Villa-Real.
It would have been obvious to an ordinary artisan at the time the invention was filed to provide negative pressure in the device/method of Eineren et al in order to enhance cleaning and prevent spillage/spreading of the cleaning agents and contamination as suggested by DE 10225151 and Villa-Real . 

Response to Arguments
Applicant's arguments filed 10/06/2021 have been fully considered but they are not persuasive.
The applicants amended the claims and allege that the claims allowable.
This is not persuasive.
With respect to claim 12 the applicants allege that the claim has been amended to refer to the device is “operating in a mobile state”.
The claim is still indefinite because it is not clear what structure is required by the recitation of the intended use recited by the claim. It is also not clear what is 
With respect to the art rejection the applicants allege that neither Eineren et al, nor DE 10225151, nor Villa-Real teach generation of elements placed over each other wherein one element provides a clockwise rotating vortex and the other element to provide an anti-clockwise rotating vortex.
This is not persuasive.
Eineren et al teach the elements placed over each other. See at least Figures 3a, 3c, 3e, 10a-b. 
As to the vortexes:
First, it appears that the vortexes with clockwise and anticlockwise rotation are shown by Eineren et al at least at Figures 1a, 1b, 8. Further, Eineren et al teach that any desired pattern of the flow can be used. See at least [0069], [0120-122], [0124].
Further, the use of vortexes with clockwise and anticlockwise rotation is known from DE 10225151. See at least Figure 7.
Further, Villa-Real teaches that it was known to use nozzles which can change orientation from left to right to enhance cleaning. See at least Figures 16-24, 26-27 and the related description.
It would have been obvious to an ordinary artisan at the time the invention was filed to utilize vortexes shown Eineren et al at the adjacent supply elements since such vortexes are disclosed by Eineren et al.
It would have been also obvious to an ordinary artisan at the time the invention was filed to utilize the arrangement shown on Figure 7 of DE 10225151 in the device of Eineren 
It would have been also obvious to an ordinary artisan at the time the invention was filed to utilize the movable nozzles of Villa-Real in the device of Eineren et al in order to enhance cleaning as suggested by Villa-Real. Such modification would obviously result in the supply elements providing vortexes as claimed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2020/0156596 is cited to show that cleaning devices for cameras with cleaning elements creating clockwise and anticlockwise vortexes were known.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 


.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MARKOFF whose telephone number is (571)272-1304. The examiner can normally be reached 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ALEXANDER MARKOFF/Primary Examiner, Art Unit 1711